FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED ON SEPTEMBER 30, 2015 § Enersis’ EBITDA as of September 2015 amounted to Ch$1,636,989 million, 7.6% higher than last year during the same period, mostly attributable to the better performance of Chile’s generation business and the better results of the distribution business in Argentina due to the impact of Resolution 32/2015. § In distribution, the EBITDA was 17.1% higher than the first 9 months of 2014, reaching Ch$ 704,762 million, which is mostly attributable to the recognition of Ch$ 257,331 million in Argentina because of the above-mentioned Resolution 32/2015. This was partially offset by negative results in Brazil and Colombia. § The generation business showed an EBITDA growth of Ch$ 38,357 million, 4.1% higher than the same period of 2014. This is mostly explained by an increase of Ch$ 122,603 million in Chile, 61.4% higher than the previous year, given higher physical energy sales resulting from the re-starting of Bocamina I and II and the effect of consolidating 100% of GasAtacama. This was partially offset by a lower EBITDA in Colombia and Brazil. § This positive operating performance, along with a better financial result due to higher financial income and lower financial costs, resulted in a 49.0% increase in the net profit attributable to Enersis’ controlling shareholders when compared to the same period last year, amounting to Ch$ 405,425 million. § The Company’s distribution customer base grew by more than 449,000 clients during the last 12 months, surpassing 15.1 million clients. Energy demand in the Group’s concession areas increased by 2.2%, reaching physical sales of 59,011 GWh. § In the generation business, the accumulated net energy production reached 45,238 GWh, in line with the same period of 2014. Physical sales increased by 3.7% with respect to the previous year, reaching 53,526 GWh, mostly because of higher sales in Chile and Colombia. § In October, El Quimbo (400 MW, hydro) began a dry run operation and will begin commercial operation during November. Additionally, we continue the construction of Los Cóndores (150 MW, hydro), estimated to begin operations at the end of 2018. • 1 • ECONOMIC - FINANCIAL SUMMARY Ø The Company’s operating result increased by Ch$ 109,527 million, which is equivalent to a 9.6% increase, primarily explained by the positive impact of Resolution 32 in Argentina’s distribution business income and by the good performance of Chile’s generation business due to increased sales and better prices. Ø Net financial result shows a smaller loss of Ch$166,487 million. This is mainly explained by higher financial revenues in Edesur and lower financial costs in Brazil’s distribution business. Ø Income before taxes amounted to Ch$ 1,127,704 million, a 26.2% increase as compared with the first 9 months of 2014. Ø Corporate taxes paid out by the Company were 18.3% higher than those paid out in the same period of the previous year, amounting to Ch$ 434,679 million, mostly in Chile and Brazil. FINANCIAL SUMMARY Ø The Company’s available liquidity has remained solid, as shown below: • Cash and cash equivalent US$ 1,527 million • Cash and cash equiv. + 90-day cash investments US$ 1,657 million • Available committed lines of credit US$ 568 million • Available uncommitted lines of creditUS$ 666 million Ø The average nominal rate of interest in September 2015 decreased by 0.1 percentage points to 8.4% from the same period of the previous year, primarily influenced by better debt rate conditions in Argentine pesos and UFs, offset by worse debt rate conditions in Brazilian reals and Peruvian soles. Hedging and protection: In order to mitigate financial risks associated to exchange rate and interest rate fluctuations, Enersis has enacted policies and procedures aimed at hedging its financial statements against volatility. • Enersis’ exchange rate hedging policy establishes that there must be a balance between the indexing currency of the cash flows generated by each company and their respective borrowing currency. In line with the foregoing, • 2 • • The Company has entered into cross currency swap agreements for US$1,111 million and forwards for US$ 445 million. • In order to reduce the volatility of the financial statements caused by interest rate fluctuations, the Company maintains an adequate debt structure balance. In line with the above, the Company has entered into interest rate swap agreements totaling US$ 101 million. MARKETS IN WHICH THE COMPANY OPERATES Enersis’ business activities are carried out through subsidiary companies that operate the different businesses in the five countries in which the Company operates. The most important businesses for Enersis are electricity generation and distribution. At the end of April 2014, our subsidiary Endesa Chile acquired an additional 50% of the partnership rights in Inversiones Gas Atacama Holding Limitada, thus attaining 100% ownership. The following tables show some key indicators, as of September 30 of 2014 and 2015, of the companies in the different countries in which they operate. Generation business Company Markets Energy Sales Market in which (GWh) Share operates Sep-15 Sep-14 Sep-15 Sep-14 Endesa Chile SIC & SING Chile 17,311 15,063 34.9% 31.2% Costanera SIN Argentina 6,225 5,301 6.3% 5.6% El Chocón SIN Argentina 2,887 2,698 2.9% 2.9% Dock Sud SIN Argentina 2,497 3,689 2.5% 3.9% Edegel consolidated SICN Peru 6,501 6,929 22.1% 24.9% EE. Piura SICN Peru 478 431 1.6% 1.5% Emgesa SIN Colombia 12,845 12,140 19.5% 18.9% Cachoeira Dourada SICN Brazil 2,343 3,044 0.7% 0.9% Fortaleza SICN Brazil 2,438 2,323 0.7% 0.7% Total 53,526 51,617 (1) includes Endesa Chile and its generation subsidiaries in Chile. • 3 • Distribution business Energy Sales Energy Losses Clients Clients / Employees Company (GWh) ( * ) (%) (thousand) Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Chilectra (**) 11,943 11,783 5.5% 5.5% 1,773 1,727 2,600 2,485 Edesur 14,004 13,471 12.1% 11.1% 2,477 2,459 600 658 Edelnor 5,710 5,478 8.4% 8.0% 1,330 1,285 2,162 2,073 Ampla 8,564 8,605 20.7% 20.2% 2,972 2,859 2,475 2,546 Coelce 8,353 8,217 13.3% 12.6% 3,722 3,586 3,141 2,939 Codensa 10,437 10,187 7.2% 7.1% 2,844 2,751 2,729 2,656 Total 59,011 57,740 11.2% 10.8% 15,117 14,668 1,707 1,739 (*) Includes final customer sales and tolls. (**) Consolidated data. The following table shows the energy sales revenues breakdown by business line and by type of client, as of September 30, 2015 and 2014, in the different countries where we operate. Energy Sales Revenues Generation and Distribution (Figures in million Ch$) Country Chile Argentina Brazil Colombia Peru Total Segments Structure and adjustments Total Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Energy Sales Revenues Generation 1,077,216 824,542 85,618 59,785 189,147 287,525 518,967 586,438 260,489 263,479 2,131,437 2,021,769 1,670,611 1,580,162 Regulated customers 781,146 486,756 - - 110,844 111,481 - - 151,401 171,272 1,043,391 769,509 (409,847) (361,570) 633,544 407,939 Non regulated customers 188,137 262,667 4,345 8,128 46,964 125,199 400,082 401,048 84,336 83,399 723,864 880,441 (50,960) (79,895) 672,904 800,546 Spot Market 112,084 54,494 54,553 30,785 31,339 50,845 118,885 185,390 10,633 7,199 327,494 328,713 - - 327,494 328,713 Other Clients (4,151) 20,625 26,720 20,872 - 14,119 1,609 36,688 43,106 (19) (142) 36,669 42,964 Distribution 826,814 739,504 200,567 151,116 1,192,744 1,126,994 539,146 609,693 386,001 332,717 3,145,272 2,960,024 (2,264) (4,445) 3,143,008 2,955,579 Residential 279,601 248,803 67,316 51,950 604,164 577,801 284,459 323,052 185,848 161,387 1,421,388 1,362,993 (2,076) (4,243) 1,419,312 1,358,750 Commercial 234,705 208,853 82,647 61,154 255,311 236,832 133,712 150,217 79,545 68,406 785,920 725,462 (60) (73) 785,860 725,389 Industrial 163,322 145,333 22,474 15,343 94,978 94,889 56,348 59,115 52,365 47,154 389,487 361,834 - - 389,487 361,834 Other 149,186 136,515 28,130 22,669 238,291 217,472 64,627 77,309 68,243 55,770 548,477 509,735 (128) (129) 548,349 509,606 Less: Consolidation adjustments (253,588) (196,104) (19) (19) (99,067) (107,219) (51,088) (80,024) (59,328) (62,564) (463,090) (446,052) 463,090 446,052 - - Energy Sales Revenues 1,650,442 1,367,942 286,166 210,882 1,282,824 1,307,300 1,007,025 1,116,107 587,162 533,632 4,813,619 4,535,741 - - 4,813,619 4,535,741 • 4 • I. - ANALYSIS OF THE FINANCIAL STATEMENTS 1. Analysis of the Income Statement Net income attributable to Enersis’ controlling shareholders as of September 30, 2015 amounted to Ch$ 405,425 million; which represents a 49% increase with respect to the same period of the previous year, which amounted to Ch$ 272,132 million. Following is an item-by-item comparison of the Income Statement: CONSOLIDATED INCOME STATEMENT (million Ch$) Sep-15 Sep-14 Change % Change Revenues 5,685,378 5,209,263 476,115 9.1% Sales 5,236,804 4,905,929 330,875 6.7% Other operating income 448,574 303,334 145,240 47.9% Procurements and Services (8.8%) Energy purchases (2,041,359) (1,905,756) (135,603) (7.1%) Fuel consumption (460,468) (378,711) (81,757) (21.6%) Transportation expenses (316,176) (327,502) 11,326 3.5% Other variable costs (369,681) (317,856) (51,825) (16.3%) Contribution Margin 2,497,694 2,279,438 218,256 9.6% Personnel costs (400,339) (328,494) (71,845) (21.9%) Other fixed operating expenses (460,366) (429,830) (30,536) (7.1%) Gross Operating Income (EBITDA) 1,636,989 1,521,114 115,875 7.6% Depreciation and amortization (348,652) (349,175) 523 0.2% Reversal of impairment profit (impairment loss) recognized in profit or loss (36,553) (29,683) (6,870) (23.2%) Operating Income 1,251,783 1,142,256 109,527 9.6% Net Financial Income 166,487 53.8% Financial income 202,562 126,351 76,211 60.3% Financial costs (319,588) (387,066) 67,478 17.4% Gain (Loss) for indexed assets and liabilities (3,097) (5,853) 2,756 47.1% Foreign currency exchange differences, net (22,716) (42,758) 20,042 46.9% Other Non Operating Income 18,760 60,765 (69.1%) Net Income From Sale of Assets 7,415 48,568 (41,153) (84.7%) Share of profit (loss) of associates accounted for using the equity method 11,345 12,197 (852) (7.0%) Net Income Before Taxes 1,127,704 893,695 234,009 26.2% Income Tax (434,679) (367,504) (67,175) (18.3%) NET INCOME 693,026 526,191 166,835 31.7% Net Income attributable to owners of parent 405,425 272,132 133,293 49.0% Net income attributable to non-controlling interest 287,601 254,059 33,542 13.2% Earnings per share Ch $ * 8.26 5.54 2.72 49.0% (*) As of September 2015 and 2014 the average number of paid and subscribed shares were 49,092,772,762 • 5 • Operating income: Operating income obtained as of September 30, 2015 shows an increase of Ch$ 109,527 million; a 9.6% increase, going from Ch$ 1,142,256 million as of September 2014 to Ch$ 1,251,783 million in the current period. The breakdown of operating revenue and expenses by business line for the periods ended September 30, 2015 and 2014 is as follows: OPERATING INCOME BY BUSINESS LINES (Figures in million Ch$) Generation & Transmission Distribution Adjustments Total Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Operating Revenues 2,356,151 2,218,513 3,868,772 3,468,440 (539,545) (477,690) 5,685,378 5,209,263 Operating Costs (1,577,960) (1,457,317) (3,352,006) (3,067,086) 496,371 457,396 (4,433,595) (4,067,007) Operating Income 778,191 761,196 516,766 401,354 1,251,783 1,142,256 Change in million Ch$ and % 16,995 2.2% 115,412 28.8% (112.7%) 109,527 9.6% The generation and transmission businesses of the Group shows an increment of Ch$16,995 million equivalent to 2.2%, reaching Ch$ 778,191 million. Physical sales increased by 3.7%, amounting to 53,526 GWh (51,617 GWh as of September 2014). A comparative table of the generation and transmission operating income between both periods on a country-by-country basis is shown below: OPERATING INCOME BY COUNTRY Generation & Transmission (Figures in million Ch$) Chile Argentina Brazil Colombia Peru Total Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Operating Revenues 1,134,246 879,117 147,995 120,648 233,324 336,709 525,191 588,375 316,727 293,940 2,356,151 2,218,513 Operating Costs (903,170) (750,556) (118,042) (88,871) (133,620) (215,730) (225,756) (222,713) (198,704) (179,723) (1,577,960) (1,457,317) Operating Income 231,076 128,561 29,953 31,777 99,704 120,979 299,434 365,662 118,023 114,217 778,191 761,196 Change in million Ch$ and % 102,515 79.7% (5.7%) (17.6%) (18.1%) 3,805 3.3% 16,995 2.2% Chile Our operating income in Chile increased from Ch$ 128,561 million as of September 2014 to Ch$231,076 million in the current period, mainly because of a greater operating income of Ch$255,129 million mostly attributable to physical sales of 2,248 GWh and better average energy sale prices (+US$ 4/MWh), as well as a greater operating income of Ch$ 80,631 million contributed by GasAtacama. • 6 • On the other hand, operating costs increased by Ch$ 152,614 million, because of higher energy purchasing costs of Ch$ 6,061 million due to increased physical spot market purchases, greater fuel consumption expenses of Ch$ 57,417 million, mainly explained by the incorporation of GasAtacama, higher transportation costs of Ch$ 16,111 million, higher costs from other variable procurement and service expenses of Ch$ 44,340 million mostly attributable to costs related to the agreement with AES Gener that allows to use Endesa Chile’s LNG in the combined cycle plant Nueva Renca of Ch$ 25,032 million, higher water transportation costs for the operation of the San Isidro plant of Ch$ 9,441 million, greater costs of GasAtacama of Ch$3,147 million and other higher costs amounting to Ch$ 6,300 million, greater depreciation and impairment expenses of Ch$ 20,088 million, resulting from the incorporation of GasAtacama and from higher expenses capitalizations carried out during the second half of 2014 in San Isidro II, Bocamina II and Tal Tal, other higher expenses by nature of Ch$ 2,773 million and higher personnel expenses totaling Ch$5.824 million. On April 22 2014, Endesa Chile acquired 50% of Inversiones GasAtacama Holding Limitada’s partnership rights to complete its full 100% property ownership of this company. The acquired subsidiary, whose operating income is acknowledge as of May 2014, shows a better operating income of Ch$ 13,383 million as compared to that of last year. Argentina Operating income from our Argentina subsidiaries amounted to Ch$ 29,953 million, which was Ch$1,824 million lower than that of the previous year, whose operating income had amounted to Ch$31,777 million. Operating income of Endesa Costanera amounted to Ch$ 13,937 million, which was Ch$3,935 million greater than in the same period of the previous year, as a consequence of a higher operating income of Ch$ 19,157 million mainly attributable to higher energy sales of 924 GWh as compared to those of the same period last year, due to higher thermal dispatch and higher average sale price due to Resolution N° 482. The foregoing was partially offset by higher operating expenses of Ch$15,222 million mostly due to higher personnel expenses of Ch$ 11,582 million as a consequence of increased staffing and salaries resulting from a collective bargaining agreement as well as from greater depreciation and impairment amounting to Ch$ 4,053 million due to new capitalizations expenses. El Chocon’s operating income reached Ch$ 17,667 million, Ch$ 5,856 million higher of than of the previous year as a result of a greater operating income of Ch$ 6,400 million attributable to greater physical sales of 189 GWh with respect to those of the same period of the preceding year, due to better hydrological conditions and a higher average sale price due to Resolution N°482, offset by greater personnel costs of Ch$ 886 million. The operating income of our subsidiary Dock Sud amounted to a loss of Ch$1,061 million, which was Ch$ 10,021 million lower than that of the previous year, because of higher operating costs of Ch$ 11,795 million, mostly coming from greater fuel consumption of Ch$4,928 million and greater other variable procurement and service expenses totaling Ch$4,002 million as a result of the maintenance of turbines caused by a plant stoppage and by greater depreciation and impairment expenses of Ch$ 2,706 million. On the other hand, operating revenues increased by Ch$ 1,774 million as a consequence of non-recurring maintenance compensation and a higher average sale price due to Resolution N°482. Physical sales amounted to 2,497 GWh during the current period; namely, 1,192 GWh lower than those of the same period of the preceding year, which amounted to 3,689 GWh. • 7 • The effect of converting the financial statements from Argentinean pesos to Chilean pesos in both periods was a 1.6% increase in Chilean peso terms in September 2015 compared to September 2014. Brazil Operating income generated by our subsidiaries in Brazil amounted to Ch$ 99,704 million; namely, Ch$ 21,275 less than that of the previous period, whose operating income had reached Ch$120,979 million. Operating income of our subsidiary Cachoeira Dourada, decreased by Ch$ 15,332 million because of lower operating revenues of Ch$ 62,224 million mostly attributable to lower energy sales of 700 GWh, when compared to those of the same period of last year and also to lower average sale prices. On the other hand, the operating costs decreased by Ch$ 46,892 million mostly due to lower energy purchases of Ch$ 41,087 million to cover the demand, lower other variable procurement service expenses of Ch$ 3,152 million, lower transportation costs of Ch$1,849 million and lower depreciation and impairment expenses of Ch$ 739 million. Physical sales reached 2,343 GWh in this period, 700 GWh lower than the same period of last year where it reached 3,044 GWh. Operating income of Central Fortaleza (CGTF) amounted to Ch$ 20,575 million, which is Ch$4,690 million lower than that of the same period of the last year due to lower energy sales of Ch$36,156 million resulting from lower sale prices offset by lower operating costs of Ch$ 31,466 million mostly attributable to lower energy purchases of Ch$ 30,617 million and lower purchase prices in the market. Physical sales reached 2,438 GWh in the current period, which were 116 GWh greater than those of the same period of the previous year, which amounted to 2,323 GWh. Cien shows a decrease of its operating income of Ch$ 1,877 million as a result of lower operating revenues of Ch$ 5,030 million attributable to the Ch$ 8.601 million impact of converting Brazilian reals to Chilean pesos offset by an increase of Ch$ 3.374 million in the annual allowed revenue (RAP) because of higher energy dispatches, at the direction of the regulatory entity. On the other hand, operating costs decreased by Ch$ 3,153 million, mainly due to lower depreciation and impairment expenses of Ch$ 2,174 million, lower other expenses by nature of Ch$ 726 million and lower personnel expenses of Ch$ 323 million. The effect of converting the financial statements from Brazilian reais to Chilean pesos in both periods was a 17.4% decrease in Chilean peso terms in September 2015 compared to September 2014. Colombia Colombia’s operating income decreased by 18.1% recording a total of Ch$ 299,474 million as of September 2015 (Ch$ 365,662 in same period 2014), mainly due to a lower operating revenues of Ch$ 63,184 million mainly attributable to the Ch$ 94,776 million impact caused by the conversion of Colombian pesos to Chilean pesos; which, in turn, was offset by 705 GWh greater physical sales during the period, with respect to 2014, for Ch$31,592 million. • 8 • Operating income was also affected by greater operating costs of Ch$ 3,043 million resulting from higher fuel consumption costs of Ch$ 8,992 million due to higher thermal generation, higher other expenses by nature of Ch$ 6,194 million mostly attributable to the recognition of wealth tax decreed by the Colombian Government of Ch$ 8,607 million offset by lower depreciation and impairment expenses of Ch$ 4,013 million, lower energy purchases of Ch$3,873 million because of greater energy generation and lower purchasing prices, lower transportation costs of Ch$ 3,230 million and lower other variable procurement and services for Ch$893 million. The effect of converting the financial statements from Colombian pesos to Chilean pesos in both periods was a 16.1% decrease in Chilean peso terms in September 2015 compared to September 2014. Peru Operating income of our subsidiaries in Peru amounted to Ch$ 118,023 million as of September 2015, thereby reflecting an increase of Ch$ 3,805 million compared to the same period of the previous year, when operating income amounted to Ch$ 114,217 million. Edegel’s operating income reached Ch$ 104,587 million; an increase of Ch$ 3,742 million regarding the same period of the previous year. Operating revenues increased by Ch$ 18,811 million, which was mostly attributable to the depreciation of Peruvian Sol against US Dollar and Chilean Peso, offset by lower physical sales of 428 GWh and lower average sale prices, as well as lower Other Operating Income of Ch$ 5,675 million mostly because in 2014 Edegel received insurance payments related to the T-GY turbine of Central Santa Rosa. Operating costs increased by Ch$ 15,069 million because of higher fuel consumption of Ch$6,363 million, due to higher transportation costs of Ch$ 5,379 million because of increased prices, higher depreciation and impairment expenses of Ch$ 2,487 million caused by higher expenses capitalizations and higher energy purchases of Ch$ 851 million. Additionally, our subsidiary Empresa Electrica de Piura, slightly increased its operating income by Ch$ 135 million with respect to the previous year. The effect of converting the financial statements from Peruvian Sols to Chilean pesos in both periods was a 2.1% increase in Chilean peso terms in September 2015 compared to September 2014. The Enersis Group’s distribution business during the period shows an increase in operating income of Ch$ 115,412 million, equivalent to 28.8% more than the previous year, reaching Ch$ 516,766 million. Physical sales grew by 1,270 GWh reflecting a 2.2% increase compared with the same period of the previous year, which amounted to 59,011 GWh. The company’s client base expanded by 449,000 clients, reaching 15.1 million clients, an increase of 3.1% as compared to the previous year. The following table shows details of the operating income of the distribution business by country and comparing the two periods: • 9 • OPERATING INCOME BY COUNTRY Distribution (Figures in million Ch$) COUNTRY Chile Argentina Brazil Colombia Peru Total Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Sep-15 Sep-14 Operating Revenues 930,399 830,888 448,747 215,072 1,422,255 1,330,480 658,013 739,271 409,358 352,730 3,868,772 3,468,440 Operating Costs (819,494) (721,345) (390,873) (315,336) (1,328,061) (1,206,944) (481,655) (537,129) (331,923) (286,333) (3,352,006) (3,067,086) Operating Income 110,905 109,543 57,874 94,194 123,536 176,358 202,142 77,435 66,397 516,766 401,354 Change in million Ch$ and % 1,362 1.2% 158,138 157.7% (23.8%) (12.8%) 11,038 16.6% 115,412 28.8% Chile In Chile, our subsidiary Chilectra recorded an operating income of Ch$ 110,905 million, a slight increase of Ch$ 1,362 million with respect to the previous year, equivalent to 1.2% increase. Such variation is mostly attributable to higher operating revenues of Ch$ 99,511 million (+12%), as a result of better energy sales of Ch$ 87,311 million because of higher physical sales and an increase of the tariff to regulated clients and as a result of a greater recognition on account of the Resettlement of average node price decrees not applied and higher other services for Ch$11,667 million mostly due to greater income from transmission tolls with generators for Ch$ 5,134 million and leasing and public lighting maintenance and the deployment of grids and other services for Ch$6,533 million. Higher operating costs of Ch$ 98,149 million, equivalent to a13.6% increase, resulting from higher energy purchases of Ch$ 84,564 million given higher physical purchases and higher purchase prices with respect to the previous period, higher expenses on account of variable procurement and services of Ch$ 10,725 million, higher transportation costs of Ch$ 1,927 million as well as higher other depreciation and impairment expenses of Ch$ 5,007 million, offset by lower expenses by nature of Ch$ 3,751 million. Energy losses remained at 5.5% for both periods. Physical energy sales grew by 1.4% reaching 11,943 GWh during the current period and the client base expanded by 45,700 clients reaching 1.77 million clients. Argentina In Argentina, Edesur shows an improved operating result of Ch$ 158,138 million, improving from a loss of Ch$ 100,264 million in 2014 to a profit of Ch$ 57,874 million during the current period. Operating revenues increased by Ch$ 233,675 million since the current period recorded income of Ch$ 257,331 million as a result of the application of the new Resolution 32/2015 dated March 11; which, in order to finance expenses and investments associated to the normal supply of the public service of electric energy distribution, approved a temporary increase of Edesur’s income as of February 1, 2015, without it implying increased tariffs, all of which amounted to Ch$219,445 million, the recognition of the costs not transferred to the MMC Tariff corresponding to the month of January 2015 for Ch$ 11,653 million and, additionally, the recognition of income on account of energy sales for Ch$ 26,233 million, since the Resolution also establishes that as of February 1, 2015, the funds coming from PUREE must be considered as part of the distributing companies’income. All of the foregoing was offset with the recognition, as of September 2014, of Ch$ 47,566 million resulting from the application of Resolution 250/13 that acknowledges the costs not transferred to the MMC Tariff. Also, energy sales increased by Ch$ 23,217 million because of higher physical sales during the period amounting to 534 GWh and to the lower impact of the service quality fines of 2014 and the better income perceived on account of other services provided, totaling Ch$ 4.561 million. • 10 • The company’s operating costs increased by Ch$ 75,537 million, mostly because of higher personnel expenses of Ch$ 57,501 million, resulting from the impact of salary increases during this fiscal year and of Ch$ 14,679 million from other expenses by nature mostly attributable to higher expenses on account of contractor companies. Energy losses increased 1 percentage points reaching 12.1% as of September 2015, while the company’s client based expanded by 17,400 clients to more than 2.47 million clients. The effect of converting the financial statements from Argentinean pesos to Chilean pesos in both periods was a 1.6% increase in Chilean peso terms in September 2015 compared to September 2014. Brazil In Brazil, the operating income obtained by our distribution subsidiaries amounted to Ch$94,194 million; namely, 23.8% lower than the same period of the year 2014. Ampla’s operating income reached Ch$ 8,615 million; which, compared to that of the previous period reflects a Ch$ 72,364 million decrease. This is explained by greater operating costs of Ch$ 117,504 million mostly attributable to higher energy purchases costs of Ch$128,336 million, impacted by the higher prices triggered by the drought and offset by lower other depreciation and impairment expenses of Ch$ 9,753 million. On the other hand, operating revenues increased by Ch$ 45,140 million, mainly due to higher energy sales income resulting from better average sale prices of Ch$ 24,871 million, a higher toll revenue of Ch$10,454 million as well as higher other operating revenues of Ch$ 9,815 million. Physical sales decreased by 40 GWh reaching 8,564 GWh as of September 2015. Energy losses increased by 0.5 percentage points from 20.2% to 20.7% as of September 2015. Ampla’s client base expanded by 113,700 clients to more than 2.97 million clients. In Colece, the operating income increased by Ch$ 43,021 million, reaching Ch$ 85,578 million. The higher operating revenues of Ch$ 46,635 million are mostly attributable to higher energy sales revenues resulting from higher physical sales of 135 GWh reaching 8,353 GWh as of September 2015 and to better energy sale prices. On the other hand, operating costs increased slightly by Ch$ 3,613 million because of higher energy purchases of Ch$ 24,819 million impacted by the higher prices brought about by the drought and offset by lower other expenses on account of variable procurement and services of Ch$ 13,254 million, other expenses by nature of Ch$3,313 million, lower other depreciation and impairment expenses of Ch$ 3.099 million and lower transportation costs of Ch$ 1,736 million. Energy losses increased by 0.6 percentage points reaching 13.3% as of September 2015 and Coelce’s client base expanded by 135,600 clients to more than 3.72 million clients. • 11 • The effect of converting the financial statements from Brazilian reais to Chilean pesos in both periods was a 17.4% decrease in Chilean peso terms in September 2015 compared to September 2014. Colombia In Colombia, the operating income of Codensa reached Ch$ 176,358 million, reflecting a Ch$25.784 million decrease compared to the same period of the previous period. This is mainly due to lower operating revenues of Ch$ 81,258 million mainly due to the impact of the conversion from Colombian pesos to Chilean pesos and to lower Other Operating Income of Ch$26,341 million corresponding to lower income on account of the leasing of public lamp post infrastructure and pipelines. The foregoing is offset by higher physical energy sales of 250 GWh reaching 10,437 GWh as of September 2015 and by better average sale prices totaling Ch$ 26,728 million and by higher income coming from other services provided totaling Ch$ 18,042 million mostly attributable to the leasing and maintenance of public lamp post infrastructure. On the other hand, operating costs also decreased by Ch$ 55,474 million mainly because of lower energy purchases of Ch$ 39,089 million, lower depreciation and impairment expenses of Ch$ 8,175 million, lower transportation costs of Ch$ 3,419 million, lower other expenses by nature of Ch$ 2,761 million net of the impact of the conversion which includes acknowledging the wealth tax decreed by the Colombian Government totaling Ch$ 5,355 million, lower other variable procurement and service expenses of Ch$ 1,310 million and lower personnel costs of Ch$ 720 million. Energy losses increased by 0.1 percentage points up to 7.2% as of September 2015 and the client base expanded by 92,200 clients to more than 2.84 million clients. The effect of converting the financial statements from Colombian pesos to Chilean pesos in both periods was a 16.1% decrease in Chilean peso terms in September 2015 compared to September 2014. Peru In Peru, our subsidiary Edelnor shows an operating income of Ch$ 77,435 million, which is Ch$11.038 million higher compared to the same period of the previous year. This is mainly explained by higher operating revenues of Ch$ 56,628 million because of higher physical sales during the period. The foregoing was partially offset by greater energy purchase costs of Ch$39,013 million to cover the greater demand from clients, higher other expenses by nature of Ch$ 3,124 million and higher other variable procurement and service expenses of Ch$3,076 million. Physical sales increased by 232 GWh, reaching 5,710 GWh as of September 2015. Energy losses increased by 0.4 percentage points to 8.4% as of September 2015. The company’s client bases expanded by 44,700 clients to more than 1.33 million clients. The effect of converting the financial statements from Peruvian Sols to Chilean pesos in both periods was a 2.1% increase in Chilean peso terms in September 2015 compared to September 2014. Next, we show a summary of Operating Income, Costs and Net Operating Income of the Enersis Group subsidiaries for the periods ending as of September 2015 and September 2014. • 12 • Operating Income Detail (Figures in million Ch$) Sep-15 Sep-14 Company Operating Revenues Operating Costs Operating Income Operating Revenues Operating Costs Operating Income Endesa Chile consolidated 2,037,316 (1,370,656) 666,661 1,809,886 (1,187,973) 621,913 Cachoeira Dourada 71,494 (20,379) 51,115 133,718 (67,271) 66,447 CGTF 117,665 (97,090) 20,575 153,821 (128,556) 25,265 Cien 46,790 (17,792) 28,998 51,820 (20,945) 30,875 Chilectra S.A. 930,399 (819,494) 110,905 830,888 (721,345) 109,543 Edesur S.A. 448,747 (390,873) 57,874 215,072 (315,336) (100,264) Edelnor S.A. 409,358 (331,926) 77,432 352,730 (286,340) 66,390 Ampla 792,047 (783,432) 8,615 746,907 (665,928) 80,979 Coelce 630,208 (544,629) 85,578 583,573 (541,016) 42,557 Codensa S.A. 658,013 (481,655) 176,358 739,271 (537,129) 202,142 Cam Ltda. (1) - Inmob. Manso de Velasco Ltda. - - - 9,137 (5,073) 4,064 Synapsis Soluc.y Servicios Ltda. - Servicios Informaticos e Inmobiliarios Ltda (ex ICT) 5,683 (6,471) (788) 3,694 (4,784) (1,090) Cemsa 590 (2,626) (2,036) 995 (1,518) (523) Dock Sud 45,073 (46,134) (1,061) 43,299 (34,339) 8,960 EE Piura 41,842 (28,418) 13,424 38,243 (24,954) 13,289 Holding Enersis y soc. inversión 37,135 (77,021) (39,886) 33,111 (53,486) (20,375) Consolidation Adjustments (586,982) 585,001 (1,981) (536,902) 528,986 (7,916) Total 5,685,378 (4,433,595) 1,251,783 5,209,263 (4,067,007) 1,142,256 Financial Result Financial result amounted to an expense of Ch$ 142,839 million, which represents Ch$ 166,487 million less than the same period of 2014. The foregoing is mostly explained by: Higher financial revenues of Ch$ 76,211 million mainly due to a greater revenue of Ch$25,159 million as a consequence of the restatement of non-amortized assets at the end of the concession period in Ampla and Coelce at the New Replacement Value, higher revenues of Ch$ 17,302 million of the financial restatement of the regulated assets and liabilities of the Brazilian distributors Ampla and Coelce, higher income of Ch$ 52,309 million from the cancellation of financial expenses in Edesur coming from the debt with CAMMESA, according to Note SE1208/2015, offset by lower revenue resulting from the placement of investments and other financial securities in Enersis totaling Ch$ 16,315 million. Lower financial expenses of Ch$ 67,478 million, mainly attributable to lower financial expenses in Brazilian subsidiaries of Ch$ 74,996 million as a consequence of the restatement of non-amortized assets at the end of the Ampla and Coelce concession at the New Replacement Value offset by higher expenses in the Argentinean subsidiaries, Edesur and Endesa Costanera, totaling Ch$ 18,238 million mainly because of a higher debt to CAMMESA. The difference corresponds to lower financial expenses mainly because of the impact of the conversion of the various operating currencies of our subsidiaries abroad. Lower indexation adjustment expenses of Ch$ 2,756 million mostly attributable to the lower impact of UF-denominated financial debt of certain Chilean subsidiaries. Lower expenses of exchange rate differences of Ch$ 20,042 million, mostly because of a lower impact on DockSud of Ch$ 22,153 million as a result of the capitalization of its entire debt toward the end of the year 2014, lower impact on Endesa Costanera of Ch$ 23,882 million because of a lower USD-denominated debt with respect to the 2014 period, the foregoing was partially offset by higher exchange rate differences of Ch$ 25,993 million of foreign currency debt. • 13 • Result of asset sales and other investments The lower result of Ch$ 41,153 million corresponds mainly to lower income because of the re-calculation of the initial pre-existing shareholding of 50% of Gas Atacama and the settlement of its foreign exchange currency differences of Ch$ 42,553 million recorded in 2014, lower income from the sale of real estate properties and other sales totaling Ch$ 2,807 million, offset by income of Ch$ 4,207 million as a net result of the sale of Túnel El Melon. Corporate Taxes Corporate Income Tax shows higher expenses of Ch$ 67,175 million which are mostly attributable to greater expenses in Endesa Chile of Ch$ 38,666 million because of better financial results when compared to those of the previous year, exchange rate impact in foreign investments and increment of the rate ordered by a new tax reform applied as of September 2014 in Chile, in Coelce of Ch$37,585 million as a result of better financial results with respect to the previous year, in Cachoeira Dourada of Ch$ 12,274 million for changing its tax system from a presumed taxable base to a real taxable base. The foregoing was partially offset by lower expenses in Edegel of Ch$ 8,862 million, in Emgesa of Ch$ 5,406 million and in Central Costanera of Ch$ 5,002 million. ANALYSIS OF THE FINANCIAL SITUATION Assets (million Ch$) Sep-15 Dec-14 Change % Change Current Assets 3,166,278 3,931,499 (765,221) (19.5%) Non Current Assets 11,841,669 11,989,823 (148,154) (1.2%) Total Assets 15,007,947 15,921,322 (913,375) (5.7%) The Company’s total assets as of September 2014 showed a decrease of Ch$ 913,375 million compared to December 2014, mainly due to: Ch$ 765,221 million decrease in Current Assets, equivalent to 19.5%, explained by: · A decrease in cash and cash equivalent of Ch$ 637,462 million mostly attributable to a decrease in Enersis of Ch$ 248,675 million of dividend payments, related company current accounts and transfer to deposits of more than 90 days net of dividends received, in Emgesa of Ch$ 96,040 million because of energy supplier payments, dividends, wealth taxes and the payment of Bonds net of collection charges, in Codensa of Ch$ 79,659 million on account of energy supplier payments, dividends, bonds and wealth taxes net of collection charges, in Edelnor of Ch$50,808 million of energy supplier payments, dividends and financial debt net of collection charges, in Edegel of Ch$ 22,748 million on account of energy supplier payments, taxes, dividends and financial debt, in Enel Brazil of Ch$ 100,705 million of energy supplier payments, loan payments net of collection charges and Contributions to the CDE fund and, in Endesa Chile of Ch$ 34,841 million of energy supplier payments and Bank Loans, among others. • 14 • · A decrease in current tax assets of $ 66,221 million mainly in Enersis of Ch$44,191 million and Endesa Chile of Ch$ 23,620 million due to lower PPM Monthly Provisional Payments and Credits on account of Dividends Receivable. · A decrease in Other Non-financial Current Assets of Ch$ 35,103 million mostly explained by the impact of converting the different operating currencies of the companies. · A decrease in Commercial Accounts Receivable and other current accounts receivable of Ch$ 24,776 million, mostly explained by the impact of converting the different operating currencies of the companies, net of the impact caused by the increased accounts receivable of the period and their collection. · A decrease of Non-current Assets or groups of assets for their disposal, classified as kept for sale of Ch$ 7,979 million, corresponding to the assets of El Melon tunnel; a company that was sold in January 2015. Ch$ 148,154 million decrease in Non-current Assets, equivalent to 1.2%, explained by: · A decrease in Intangible Assets other than goodwill of Ch$ 182,569 million mainly attributable to new investments made during the period of Ch$ 173,319 million partially offset by depreciation and impairment during the period of Ch$ 59,718 million, the impact of converting effect from the different operating currencies of the companies of Ch$ 264,446 million and by other cash flows amounting to Ch$31,724 million. · A Goodwill decrease of Ch$ 79,090 million, mostly explained by the impact of the conversion of the different currencies of the investments made abroad. · A decrease in Other Non-current Financial Assets of Ch$ 72,278 million, mostly attributable to the impact of the conversion from Brazilian reals to Chilean pesos in the Brazilian distributing companies, Ampla and Coelce, for the account receivable by IFIRC 12. · An increase in Real Estate Properties, Plant and Equipment of Ch$ 269,572 million that corresponds mostly to new investments made during the period totaling Ch$807,768 million and other Cash Flows of Ch$ 35,054 million mainly for dismantling provisions partially offset by the depreciation and impairment of the period of Ch$ 288,934 million and the impact of the conversion of the different operating currencies of the companies of Ch$ 284,316 million. · A decrease in Commercial Accounts Receivable and other non-current accounts receivable amounting to Ch$ 28,284 million which corresponds mainly to compensations in Endesa Costanera with Cammesa’s energy debt. · A decrease in Assets on account of Deferred Taxes of Ch$ 63,459 million, mostly explained by the impact of the conversion of the different operating currencies of the companies and the lower impact of assets in our Colombian subsidiaries, Emgesa and Codensa. • 15 • The Company’s total liabilities, including the Company’s Total Shareholders’ Equity, decreased by Ch$ 913,375 million with respect to December 2014. The foregoing is mostly attributable to a decrease in non-current Assets of Ch$ 168,765 million, a decrease in Current Assets of Ch$ 582,029 million and a decrease in Shareholders’ Equity of Ch$162,582 million. Liabilities (million Ch$) Sep-15 Dec-14 Change % Change Current Liabilities 2,612,793 3,194,822 (18.2%) Non Current Liabilities 4,278,516 4,447,281 (3.8%) Total Shareholders' Equity 8,116,637 8,279,219 (2.0%) Attributable to shareholders of the company 6,022,827 6,201,976 (179,149) (2.9%) Attributable to minority interest 2,093,810 2,077,243 16,567 0.8% Total Liabilities and Shareholders' equity 15,007,947 15,921,322 (5.7%) Current Liabilities decreased by Ch$ 582,029 million, equivalent to a variation of 18,2%, which is mostly attributable to: · A decrease in commercial accounts and other current payable accounts of Ch$628,218 million. This variation is mostly explained by decreases in Edesur of Ch$ 202,818 million mainly due to the compensation of energy debt with Cammesa with the Credits Receivable of the MMC Cost Monitoring Mechanism of Ch$218,890 million, offset by increased suppliers, in Codensa of Ch$ 101,640 million mostly due to payments of dividends, payments to energy suppliers of energy purchases net of the liability recorded by the Wealth Tax, in Enersis of Ch$86,849 million mostly due to dividends payments, in Edelnor of Ch$36,515 million of payments to suppliers, energy purchases and others, in Emgesa of Ch$92,834 million mostly for dividends payments of net of the liability recorded by the Wealth Tax and in Endesa Chile of Ch$ 111,776 million mainly because of dividends payments and to suppliers. · An increase of Other Current Financial Liabilities of Ch$ 59,262 million, mostly attributable to the increase in Ampla Energia of Ch$ 19,561 million of new bank loans, transfer from long-term bank loans and bonds and payments to loans and bonds, an increase in Codensa of Ch$ 35,133 million from the transfer of Bond debt from the long term, from an increase in Edegel of Ch$ 28,329 million for having transferred long-term bank loans and bonds, for an increase in Chocon of Ch$9,010 million because of having transferred debt to the short term net of payments, for an increase in Emgesa of Ch$ 74,408 million on account of bank loans net of bond debt payments, and in Edelnor of Ch$ 9,322 million for greater bank loans and payment of bonds. The foregoing was offset with a decrease in Endesa Chile of Ch$ 114,508 million mainly because of the payment of Yankee Bonds. · A decrease in accounts payable to related entities of Ch$ 106,649 million, mostly attributable to the payment of dividends to parent companies. · An increase in other current provisions of Ch$ 92,295 million, mainly on account of environmental liabilities of El Quimbo Project in our Colombian subsidiary, Emgesa amounting to Ch$ 104,282 million, offset via the conversion impact of Colombian pesos to Chilean pesos. • 16 • · A decrease in the Liabilities included in groups of assets for their disposal classified as kept for sale of Ch$ 5,488 million, which correspond to the liabilities of Túnel El Melon, a company that was sold in January of 2015. Non-current Liabilities decreased by Ch$ 168,765 million, equivalent to a variation of 3.8%, which is mostly attributable to: · A decrease in Other Non-current Liabilities (financial debt and derivatives) of Ch$269,666 million, mostly because of a decrease in Ampla Energia of Ch$125,945 million on account of transferring bonds and bank debt to the short term plus the impact of converting Brazilian reals to Chilean pesos, in Codensa of Ch$ 66,806 million for transferring bond debt and conversion impacts to the short term, in Edegel of Ch$ 62,114 million for transferring bank debt and bonds to the short term, loan payments and conversion impacts, in Emgesa of Ch$ 99,335 million mainly because of the impact of converting Colombian pesos to Chilean pesos and, in Coelce of Ch$ 64,737 million mostly because of currency conversion impacts. All of the foregoing partially offset by an increase in Endesa Chile of Ch$ 132,081 million mostly attributable to foreign exchange conversion impacts for foreign-currency-denominated debt and, in Edelnor of Ch$ 11,196 million because of the issue of bonds net of short-term transfer and currency conversion impacts. · Increased Commercial Accounts Payable and other non-current accounts payable of Ch$ 117,054 million mostly attributable to Edesur and Dock Sud on account of debt to Cammesa for extraordinary investment plans. · Increased Other Non-current Provisions of Ch$ 39,347 million, mainly because of increased dismantling provisions of Ch$ 32,523 million in Bocamina II, Central San Isidro and Central Quinteros, in Emgesa of Ch$ 29,275 million for environmental liability provisions and future obligations with rural communities, offset with the conversion impact of the different operating currencies of the companies. · A decrease in Non-current Employee Benefit Provisions of Ch$ 35,549 million, mostly because of the conversion impact of the different operating currencies of the companies · A decrease in Liabilities on account of Deferred Taxes of Ch$ 30,736 million most because of the impact of netting deferred asset taxes and the impact of converting the different operating currencies of the companies. The Company’s Total Shareholders’ Equity decreased by Ch$ 162.582 million, when compared to those as of December 2014. · The portion that is attributable to the controller’s property owners decreased by Ch$179,149 million which is mostly explained by the result of the period of Ch$405,425 million, the decrease of Other Reserves of Ch$ 456,187 million, mainly because of currency conversion differences during the period of Ch$400,971 million, cash flow hedges of Ch$ 54,621 million and Other Reserves of Ch$595 million. Additionally, because of the decrease of the impact of accumulated profits of the profits and losses allocated for established benefit plans of Ch$ 6,355 million and, because of the decrease of the final dividend amount for the year 2014 of Ch$122,032 million. • 17 • · Non-controlling Shareholdings increased by Ch$ 16,567 million, which is mostly explained by the results of the period of Ch$ 287,601 million and Other Increases totaling Ch$ 655 million, offset by a decrease in Other Integral Results of Ch$174,352 million and by the distribution of the dividends corresponding to minority shareholders totaling Ch$ 97,337 million. Financial indicators have evolved as follows: Indicator Unit Sep-15 Dec-14 Sep-14 Change % Change Liquidity Current liquidity Times 1.21 1.23 - (0.02) (1.6%) Acid ratio test (1) Times 1.15 1.18 - (0.03) (2.5%) Working Capítal MMCh$ 553,485 736,677 - (183,192) (24.9%) Leverage Leverage Times 0.85 0.92 - (0.07) (7.6%) Short Term Debt % 37.9% 41.8% - (3.9%) (9.3%) Long Term Debt % 62.1% 58.2% - 3.9% 6.7% Financial Expenses Coverage (2) Times 4.74 - 3.49 1.25 35.7% Profitability Operating Income/Operating Revenues % 22.0% - 21.9% 0.1% 0.4% ROE (annualized) % 12.1% - 7.4% 4.6% 62.4% ROA (annualized) % 7.8% - 5.6% 2.2% 39.4% (1) Current assets net from inventories and advanced payments (2) Considers EBITDA divided by financial expenses The liquidity ratio as of September 2015 was 1.21 times, showing a negative variation of 1.6% with respect to December 2014. The company enjoys an excellent liquidity position despite a lower cash flow with respect to December 2014. The leverage ratio was 0.85 times as of September 2015, decreasing by 7.6% with respect to December 31, 2014, mainly because of lower current liabilities as compared to December 2014. The financial expense coverage ratio shows an increase of 1.25 times or the equivalent to 35.7%, upon passing from 3.49 times, as of September 2014, to 4.74 times in the current year, mainly because of an increased EBITDA and the lower financial costs of this period when compared to those of the previous year. The Profitability indicator, measured in terms of the operating result over the operating income, increased by 0.4% reaching 22.0% as of September 2015. The Return on Equity of the owners of the controller (dominant company) reached 12.1%, increasing 62.4% with respect of the previous year as a result of better results in the dominant company. Return on Assets increased from 5.6% in September 2014 to 7.8% in the current period, mostly because of the better result of the period. • 18 • MAIN CASH FLOWS During the period the Company generated a negative cash flow of Ch$ 621,300 million, mainly comprised of: Cash Flow (million Ch$) Sep-15 Sep-14 Change % Change From Operating Activities 1,223,495 951,287 272,208 28.6% From Investing Activities (964,314) (86,014) (878,301) 1021.1% From Financing Activities (880,480) (1,149,317) 268,837 (23.4%) Net Cash Flow 118.7% As of September 30, 2015 operating activities generated a net cash flow of Ch$ 1,223,495 million, showing a 28.6% increase with respect to the previous year. This flow is mostly comprised of sale proceeds and other income of Ch$ 6,623,842 million, the collections from other operating income of Ch$ 481,865 million, offset by payments to suppliers of Ch$ 3,650,830 million, payroll payments to employees of Ch$ 420,623 million and other operating payments of Ch$ 1,810,759 million. Investment activities generated a negative net cash flow of Ch$ 964,314 million, which is mostly explained by disbursements on account of the incorporation of real estate property and plant and equipment of Ch$ 854,681 million, the incorporation of intangible IFRIC 12 assets for Ch$ 189,887 million, investments in time deposits over 90 days of Ch$ 779 million and a capital contribution to Hidroaysen of Ch$ 2,295 million, offset by interest payments received of Ch$ 41,895 million, dividends received of Ch$ 9,838 million, a net cash inflow for the sale of the El Melon tunnel investment of Ch$ 6,640 and other cash inflows totaling Ch$ 23,397 million. Financing activities generated a negative cash flow of Ch$ 880,480 million, mainly because of loan payments of Ch$ 460,511 million, dividend payments of Ch$ 538,734 million, interest payments of Ch$ 194,756 million and other financing disbursements totaling Ch$ 25,573 million, offset by new loans totaling Ch$ 339,094 million. • 19 • PROPERTY, PLANTS AND EQUIPMENT INFORMATION BY COMPANY (million Ch$) Company Payments for additions of Property, plant and equipment Depreciation Sep-15 Sep-14 Sep-15 Sep-14 Endesa Chile 432,301 308,274 170,142 148,220 Cachoeira Dourada 2,713 4,084 3,912 4,651 CGTF 12,492 14,579 4,413 5,041 CIEN 636 4,128 8,625 10,795 Chilectra S.A. 32,526 24,335 21,512 18,653 Edesur S.A. 155,374 120,338 9,556 7,939 Edelnor S.A. 89,189 34,215 21,242 19,739 Ampla (*) 117,571 116,213 31,276 41,420 Coelce (*) 60,266 63,266 22,555 30,791 Codensa S.A. 93,839 49,958 45,062 51,931 Inmobiliaria Manso de Velasco Ltda. - 489 - 194 Servicios Informaticos e Inmobiliarios Ltda (ex ICT) 77 52 89 33 Holding Enersis and investment companies 4,592 6,346 (847) 935 Cemsa 96 - 30 22 Dock Sud 38,575 4,108 6,999 4,293 EE Piura 4,321 1,075 4,087 4,518 Total 1,044,568 751,460 348,652 349,175 (*) Includes intangible assets concessions (1) Company merged in 2015 by Servicios Informaticos e Inmobiliarios Ltda.(ex ICT) MAIN RISKS ASSOCIATED TO THE OPERATIONS OF THE ENERSIS GROUP The Group’s operations are subject to a broad set of governmental regulations, and the changes introduced in them may affect its operations, economic situation and operating results. The Group’s operative subsidiaries are subject to a wide range of tariff regulations and other aspects that govern their operations, both in Chile as well as in the other countries in which they operate. Consequently, the introduction of new laws or regulations, such as the modification of laws or regulations currently in effect, could impact their operations, economic situation and operating results Such new laws or regulations, occasionally, modify regulatory aspects that might affect existing entitlements; which, as the case might be, may have adverse effects over the future results of the group. The Group’s operations are subject to wide-ranging environmental regulations that Enersis is meeting continuously. Eventual modifications introduced to such regulations could impact its operations, economic situation and operating results. • 20 • Enersis and its operative subsidiaries are subject to environmental regulations; which, among other things, require preparing and submitting Environmental Impact Studies for projects under study, obtaining licenses, permits and other regulatory authorizations and compliance with all the requirements imposed by such licenses, permits and regulations. Just as with any regulated company, Enersis cannot guarantee that: Public authorities will approve such environmental impact studies; Public opposition will not derive in delays or modifications to any proposed project; Laws or regulations will not be modified or interpreted in a manner such as to increase expenses or affect the Group’s operations, plants or plans. The Group’s commercial operations have been planned in a manner such as to mitigate eventual impacts derived from altered hydrological conditions. The operations of the Enersis Group include hydroelectric generation and, therefore, they depend from the hydrological conditions that exist at each moment in the broad geographical areas where the Group’s hydroelectric generation facilities are located. If the hydrological conditions generate droughts or other conditions that may negatively impact hydroelectric generation, then, the outcome will be adversely affected, reason why Enersis has established -as an essential part of its commercial policy - to refrain from contractually committing 100% of its generation capacity. The electric business, in turn, is also affected by atmospheric conditions such as mean temperatures that condition consumption. Depending on the weather conditions, differences may occur on the business margins. The financial situation and result of the operations may be adversely affected if the exposure to interest rate fluctuations, commodity prices and foreign exchange rates are not effectively managed. Interest Rate Risk Interest rate variations modify the fair value of those assets and liabilities that accrue a fixed rate of interest, as well as the future flows of assets and liabilities indexed at a variable rate of interest. The objective of managing the interest rate risk is to reach a debt structure equilibrium that would enable minimizing debt costs while reducing Income Statement volatility. In compliance with the Company’s hedging policy, the percentage of fixed and/or hedged debt over the total net debt was 67% as of September 30, 2015. Depending on the Group’s estimates and on the objectives of its debt structure, various hedging operations are performed by contracting derivatives to mitigate such risks. The instruments currently used in order to comply with this policy are rate swaps of variable rates to fixed rates. The structure of the financial debt of the Enersis Group, according to fixed plus hedged and variable rates of interest over the total net debt, after the derivative contracts, is the following: • 21 • Net position: 30-09-2015
